Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 01/03/2022, have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,243,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims sets forth an obvious variation of the already patented invention of U.S. Patent No. 11,243,332.
Pat ‘ 332
Application 
1. A method for predicting a future climate condition in an agricultural area, the method implemented using one or more processors and comprising: applying a teleconnection model to a dataset of remote climate conditions to identify the one or more remote climate conditions of the dataset that are most predictive of the future climate condition in the agricultural area; applying a trained machine learning model to the one or more most predictive remote climate conditions and to historical climate data for the agricultural area to generate data indicative of the predicted future climate condition; and based on the data indicative of the predicted future climate condition, causing one or more output components to render output that conveys the predicted future climate condition; wherein the trained machine learning model comprises a time-series model that is trained based on errors identified between observed climate conditions and predicted climate conditions generated by the machine learning model; and wherein the historical climate data for the agricultural area comprises time-series data, and applying the teleconnection model to the dataset of remote climate conditions includes applying the teleconnection model a plurality of times to generate multiple sets of one or more of the most predictive remote climate conditions, wherein each set of the multiple different sets corresponds to a different time lag prior to a target time for the predicted future climate condition.
1. A method for predicting a future climate condition in an agricultural area, the method implemented using one or more processors and comprising: applying one or more teleconnection models to a dataset of remote climate conditions to identify a first set of one or more remote climate conditions of the dataset that are most predictive of the future climate condition in the agricultural area, according to a first type of causal analysis; applying one or more of the teleconnection models to the dataset of remote climate conditions to identify a second set of one or more remote climate conditions of the dataset that are most predictive of the future climate condition in the agricultural area, according to a second type of causal analysis that is different than the first type of causal analysis; selecting, for inclusion in a third set of remote climate conditions, at least one remote climate condition from each of the first and second sets; applying a trained machine learning model to the third set of remote climate conditions and to historical climate data for the agricultural area to generate data indicative of the predicted future climate condition; and based on the data indicative of the predicted future climate condition, causing one or more output components to render output that conveys the predicted future climate condition.


The differences between the claims are insufficient to show a non-obvious patentable distinction.  Though the instant claims do not recite a “the multiple different sets corresponds to a different time lag prior to a target time for the predicted future climate condition” and the patented claims do not recite a “a third set of remote climate conditions”, the skilled artisan would find the instant claims to be obvious in light of the already patented claims.  The skilled artisan would find that having additional sets of remote climate conditions to be obvious because having more relevant data would only increase the accuracy, and the skilled artisan would be motivated to optimize the number of data sets.  Further, the skilled artisan would also find it obvious that the instant claims must also account for “a different time lag prior to a target time for the predicted future climate condition” since additional conditions are being introduced; therefore, additional time lags must be accounted.  The remaining instant independent claims are subject to the same reasoning as claim 1 is representative of them.
The remaining dependent claims are also obvious and share substantial similarities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852